As filed with the Securities and Exchange Commission on May 27, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) [626-914-7383] Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. WINSLOW GREEN GROWTH FUND Schedule of Investments March 31, 2010 (Unaudited) Shares Security Description Value COMMON STOCK - 98.9% Clean Energy - 14.2% American Superconductor Corp. (a) Capstone Turbine Corp. (a) Carmanah Technologies (a) First Solar, Inc. (a) Nevada Geothermal (b) Protonex Technology Corp. (a)(b) US Geothermal, Inc. (a) Environmental Services - 8.4% Newalta Corp. (b) Telvent Git S.A. World Energy Solutions, Inc. (a)(b)(c) Green Building (General) - 18.3% A.O. Smith Corp. Comfort Systems USA, Inc. Lennox International, Inc. NCI Building Systems, Inc. (a) ProLogis Quanex Building Products Corp. Waterfurnace Renewable Energy, Inc. (c) Green Building (Lighting Technology) - 8.4% Acuity Brands, Inc. Cree, Inc. (a) Lighting Science Group (a) Rubicon Technology, Inc. (a) Green Transport - 6.1% Saft Groupe S.A. Wabtec Corp. Westport Innovations, Inc. (a) Resource Efficiency - 22.6% Cascades, Inc. Chicago Bridge & Iron Company NV (a) Emcor Group, Inc. (a) Headwaters, Inc. (a) Horsehead Holdings (a) Schnitzer Steel Industries, Inc. Sims Metal Management Ltd. Valmont Industries, Inc. Willbros Group, Inc. (a) Sustainable Living - 13.5% BioExx Specialty Proteins Ltd. (b) Green Mountain Coffee Roasters, Inc. (a) Jamba, Inc. (a) 29 OM Foods Ltd. (a)(b)(d) - SunOpta, Inc. (a)(b) United Natural Foods, Inc. (a) Water Management - 7.4% Bioteq Enivronmental Technologies (b) Nalco Holding Company Pure Technologies (a)(b)(c) Total Common Stock (Cost $263,745,742) Warrants - 0.0% Capstone Turbine, Expires 9/17/2013 at $1.74 (a)(b)(d) - Nova Biosource Fuels, Inc., Expires 12/21/2011 at $2.72 (a)(b)(d) - U.S. Geothermal, Inc. Expires 4/24/2010 at $3.00 (a)(b)(d) - Total Warrants(Cost $0) - Short Term Investment - 1.5% Fidelity Institutional Money Market Fund, 0.16%(e) Total Short Term Investment (Cost $4,681,271) Total Investments (Cost $268,427,013) - 100.4% Liabilities in Excess of Other Assets - (0.4%) NET ASSETS - 100.0% CALL OPTIONS WRITTEN Contracts (100 shares per contract) Security Description Strike price Expiration Value American Superconductor Corp.(a) 04/17/10 Green Mountain Coffee Roasters(a) 06/19/10 Valmont Industries, Inc.(a) 09/18/10 Total Call Options Written (Premiums received $291,474) (a) Non-income producing security. (b) A portion of the security is considered illiquid.As of March 31, 2010, the total market value of the portion considered illiquid was $27,042,139 or 8.9% of net assets. (c) Affiliated Company as defined by the Investment Company Act of 1940. (d) Securities are fair valued under the supervision of the Board of Trustees. (e) Seven-day yield The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at March 31, 2010 (Unaudited) The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access. • Level 2 — Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Company's own assumptions a market participant would use in valuing theasset or liability, and would be based on the best information available. Level 1 Level 2 Level 3 Total Common Stock - - (a) Warrants - - - (a) - Short-Term Investments - - Total Investments in Securities - - (a) Security valued at fair value of zero under the supervision of the Board of Trustees. Level 3 Reconciliation Disclosure Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Description Balance as of December 31, 2009 Transfers out of Level 3 Accrued discounts/premiums - Realized gain (loss) - Change in unrealized appreciation (depreciation) Net purchases (sales) - Balance as of March 31, 2010 $- Disclosures About Derivative Instruments and Hedging Activities at March 31, 2010 (Unaudited) The Fund has adopted financial reporting rules intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity's results of operations and financial position. Liability Derivaties as of March 31, 2010 Derivatives not accounted for as hedging instruments Balance Sheet Location Fair Value Equity Contracts Payables WINSLOW GREEN SOLUTIONS FUND Schedule of Investments March 31, 2010 (Unaudited) Shares Security Description Value Warrants - 0.0% Nova Biosource Fuels, Inc., Expires 12/21/11 at $2.72 (a)(b) - U.S. Geothermal, Inc. Expires 4/24/2010 at $3.00 (a)(b) - Total Warrants(Cost $0) - Short Term Investments - 2.9% Fidelity Government Portfolio - Class I, 0.04%(c) Fidelity Money Market Portfolio - Select, 0.16%(c) First American Government, 0.00%(c) First American Treasury, 0.00%(c) Total Short Term Investments (Cost $501,772) Total Investments (Cost $501,772) - 2.9% Assets in Excess of Other Liabilities - 97.1% NET ASSETS - 100.0% (a) Non-income producing security. (b) Securities are fair valued under the supervision of the Board of Trustees. (c) Seven-day yield The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation 0 Gross unrealized depreciation Net unrealized depreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at March 31, 2010 (Unaudited) The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access. • Level 2 — Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Company's own assumptions a market participant would use in valuing theasset or liability, and would be based on the best information available. Level 1 Level 2 Level 3 Total Warrants - - - (a) - Short-Term Investments - - Total Investments in Securities - - (a) Security valued at fair value of zero under the supervision of the Board of Trustees. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title /s/ Robert M. Slotky Robert M. Slotky, President Date May 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky, President Date May 27, 2010 By (Signature and Title)*/s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date May 18, 2010 · Print the name and title of each signing officer under his or her signature. Winslow Green Mutual Funds 3.31.10 N-Q
